Citation Nr: 9900065	
Decision Date: 01/05/99    Archive Date: 01/12/99

DOCKET NO.  96-21 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an effective date earlier than May 22, 
1995 for service connection for post-traumatic stress 
disorder (PTSD).  

2.  Entitlement to an evaluation in excess of 70 percent for 
PTSD from May 22, 1995 to September 23, 1997.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from August 1964 to December 
1969.  This matter comes to the Board of Veterans Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon.  

In a December 1995 rating action, the RO granted service 
connection for PTSD, assigning it a 50 percent evaluation, 
effective May 22, 1995, the date the RO received his 
application for VA disability benefits.  The appellant 
appealed, arguing that the effective date should have been 
set in 1992 when he asserts he initially filed a claim.  The 
RO has consistently held that an effective date for service 
connection earlier than May 22, 1995 is not supported by the 
record.  The appellant also appealed the assigned evaluation, 
maintaining that the 50 percent evaluation did not adequately 
compensate him for the severity of the disability.  In August 
1996, the evaluation was increased to 70 percent, effective 
May 22, 1995.  By January 1998 rating decision, the 
disability rating was increased to 100 percent, effective 
September 24, 1997.  

As the record currently stands, the disability is assigned a 
70 percent rating from May 22, 1995 and a 100 schedular 
percent evaluation from September 24, 1997.  Thus, the issues 
for appellate review are as stated on the title page of this 
decision.  


CONTENTIONS OF APPELLANT ON APPEAL

The appellant contends that the effective date of service 
connection should have been from 1992 when he initially filed 
a claim.  He also maintains that the assigned 70 percent 
evaluation, effective May 22, 1995 through September 23, 
1997, did not adequately compensate him for the severity of 
the disability.  

DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the claims 
file.  Based on its review of the relevant evidence in this 
matter, and for the following reasons and bases, it is the 
decision of the Board that the preponderance of the evidence 
is against the claim for an effective date earlier than May 
22, 1995 for service connection for PTSD.  


FINDINGS OF FACT

1.  With respect to the claim of entitlement to an effective 
date earlier than May 22, 1995 for service connection for 
PTSD, all available relevant evidence necessary for an 
equitable disposition of the appeal has been obtained by the 
RO.  

2. His application for service connection for PTSD was first 
received by VA on May 22, 1995.  


CONCLUSION OF LAW

An effective date earlier than May 22, 1995 for service 
connection for PTSD is not warranted.  38 U.S.C.A. §§ 5107, 
5110 (West 1991); 38 C.F.R. §§ 3.1(r), 3.400(b) (1998).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The claim of entitlement to an effective date earlier than 
May 22, 1995 for service connection of PTSD is well grounded, 
as it is not inherently implausible.  See generally Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).  The Board finds 
that VA has satisfied its statutory obligation to assist the 
appellant in the development of facts pertinent to the claim.  
38 U.S.C.A. § 5107(a).  On appellate review, the Board sees 
no areas in which further development may be fruitful.  

The effective date of an award of compensation based on an 
original claim shall not be earlier than the date of 
receipt of an application for such benefits or the date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(b)(2)(i).  If the application is 
received by VA within one year from separation from service, 
then the effective date of the award of disability 
compensation shall be the day following separation from 
service.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2).  
Date of receipt means the date on which a claim, 
information or evidence was received in [VA], except as to 
specific provisions for claims or evidence received in the 
State or Defense Departments or in the Social Security 
Administration as to initial claims filed at or prior to 
separation from service. 38 C.F.R. § 3.1(r).  See 38 C.F.R. 
§ 3.108, 3.153, 3.201.  See also Wells v. Derwinski, 3 Vet. 
App. 307 (1992).  

The applicable statutory and regulatory provisions require 
that VA look to all communications from the appellant which 
may be interpreted as applications or claims -- formal and 
informal -- for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  
38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  See 
Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  An 
informal claim must identify the benefit sought.  38 C.F.R. 
§ 3.155(a).  

By September 1995 rating decision, granting service 
connection for PTSD, the RO assigned an effective date of May 
22, 1995.  On that date the record shows receipt by VA of a 
formal application for benefits listing PTSD as a disability.  
Since the application was not filed with VA within one year 
of his separation from service in December 1969, nor was a 
claim was filed with the State or Defense Departments or the 
Social Security Administration prior to separation from 
service, the effective date of the award cannot be the day 
following separation from service.  38 U.S.C.A. § 5110(b)(1); 
38 C.F.R. §§ 3.108, 3.153, 3.201, 3.400(b)(2).  Thus, 
pursuant to the law cited above, the effective date of 
service connection shall not be earlier than the date of 
receipt of the application for such benefits or the date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(b)(2)(i).  

The record clearly documents receipt of the formal 
application for benefits on May 22, 1995.  This date of 
receipt matches the definition of date of receipt 
provided at 38 C.F.R. § 3.1(r) (the date on which a claim, 
information or evidence was received in [VA]).  The 
appellant testified at his May 1996 hearing and stated in a 
July 1996 statement that he filed a claim for service 
connection with a Washington State benefits counselor or the 
American Legion in 1992.  He provided copies of July and 
October 1992 letters addressed to The American Legion from 
the U.S. Army & Joint Services Environmental Support Group 
(ESG) (now the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR)).  He essentially argues that these 
two letters, written in 1992 and referring to a claim of 
service connection for PTSD, demonstrate the filing of a 
claim in 1992 and correspondingly support his contention of 
an earlier effective date for service connection for PTSD.  

That argument does not withstand scrutiny.  The office of an 
entity acting on behalf of the appellant is not an equivalent 
of VA.  See 38 U.S.C.A. Ch. 59.  While VA may, for example, 
provides office space to an accredited representative and 
recognizes that organization in the preparation, 
presentation, and prosecution of claims under the laws 
administered by VA, see 38 U.S.C.A. § 5902(a)(1) and (2), 
that does not render the representative part of VA.  For the 
purpose of determining the date of receipt of the claim, it 
is irrelevant that the appellant relied on the actions of his 
chosen representative or a benefits counselor in the employ 
of the State of Washington.  If he completed an application 
form and provided that form to his representative or a state 
benefits counselor, neither person nor entity filed the 
application with VA.  If he has a dispute over the quality of 
his representation or counseling by a non-VA entity, he may 
look to the representative for recovery.  Brown v. Brown, 8 
Vet. App. 40, 43 (1995).  See also Goodwin v. West, 11 Vet. 
App. 494 (1998); Daniels v. Gober, 10 Vet. App. 474, 480 
(1997).  

Moreover, the documents of record received prior to May 22, 
1995 do not constitute a claim for service connection for 
PTSD.  In June and July 1979, the RO wrote the appellant with 
reference to his claim for VA educational benefits; during 
those months, VA received copies of his service separation 
documents.  In March 1984, a document indicated that the 
claims file was being transferred to the Portland RO; 
additional copies of the appellants separation documents 
were received.  In December 1986, the RO asked two VA medical 
facilities to forward clinical records concerning treatment 
of basal cell carcinoma of the nose.  Responses in January 
1987 were none.  In February 1995, the RO received a 
January 1995 statement signed by the appellant, as follows: 
Please send my file to [my representative] to be 
reviewed.  None of the aforementioned documents can be 
construed as an application for service connection for PTSD, 
as none contained any reference to, or mention of, PTSD.  As 
the evidence does not show that VA received a claim of 
service connection for PTSD before May 22, 1995, an effective 
date earlier than May 22, 1995 is not warranted.  


ORDER

An effective date earlier than May 22, 1995 for service 
connection for PTSD is denied.  


REMAND

The claim for an increased PTSD evaluation is well grounded.  
See Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) 
(contention of an increase in disability severity renders 
claim well grounded).  VA has a statutory obligation to 
assist the appellant in the development of facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a).  

The relevant schedular criteria have changed since the 
appellant perfected his appeal.  On November 7, 1996, the VA 
Schedule for Rating Disabilities was amended with respect to 
certain psychiatric disorders, including PTSD.  61 Fed. Reg. 
52,695 (Oct. 8, 1996).  See 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1995); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(1996).  The purpose of this change was to update the portion 
of the rating schedule addressing mental disorders, ensure 
that it used current medical terminology and unambiguous 
criteria, and reflected medical advances.  61 Fed. Reg. 
52,695 (Oct. 8, 1996).  

Where a law or regulation changes after the claim has been 
filed or reopened before administrative or judicial process 
has been concluded, the version most favorable to the 
appellant applies unless Congress provided otherwise.  Karnas 
v. Derwinski, 1 Vet. App. 308, 311 (1991).  In all cases, VA 
must fully adjudicate the claim under both the old and the 
new versions of the diagnostic criteria to determine the 
extent to which each may be favorable to the appellant.  
DeSousa v. Gober, 10 Vet. App. 461, 465 (1997).  Before the 
Board addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, an opportunity to address the question at a 
hearing, and whether or not the claimant has been prejudiced 
by being denied those opportunities.  Bernard v. Brown, 
4 Vet. App. 384 (1993).  

The assignment of the 50 and 70 percent disability evaluation 
were made under the old version of the diagnostic criteria, 
whereas the assignment of the 100 percent evaluation was made 
under the new version of that criteria.  However, the RO did 
not fully adjudicate the claim under both the old and new 
versions to determine the extent to which each might be 
favorable to the appellant.  DeSousa, 10 Vet. App. at 465.  
In any event, the revised regulations are not lawfully 
effective prior to November 7, 1996, as 38 U.S.C.A. § 5110(g) 
prohibits a retroactive award prior to the effective date of 
the legislation.  See Rhodan v. West, No. 97-25 ((U.S. Vet. 
App. Dec. 1, 1998).  

Therefore, the case is REMANDED for the following 
development:

The RO should again review the evidence 
of record relevant to the claim of 
entitlement to an evaluation in excess of 
70 percent for PTSD from May 22, 1995 to 
September 23, 1997, in light of both the 
old and the new diagnostic criteria set 
forth at 38 C.F.R. § 4.132 (1995) and 
38 C.F.R. § 4.130 (1998).  As indicated 
above, consideration of a higher rating 
should be made under the old and new 
diagnostic criteria for Diagnostic Code 
9411, using the criteria most favorable 
to the veteran.  

On completion of the above, if the benefit sought on appeal 
remains denied, the appellant and his representative should 
be furnished a supplemental statement of the case and an 
opportunity to respond.  Then, the case should be returned to 
the Board.  



		
	J. F. Gough
	Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board granting less 
than the complete benefit, or benefits, sought on appeal is 
appealable to the U.S. Court of Veterans Appeals within 120 
days from the date of mailing of notice of the decision, 
provided that a Notice of Disagreement concerning an issue 
which was before the Board was filed with the agency of 
original jurisdiction on or after November 18, 1988.  
Veterans Judicial Review Act, Pub. L. No. 100-687, § 402, 
102 Stat. 4105, 4122 (1988).  The date that appears on the 
face of this decision constitutes the date of mailing and the 
copy of this decision that you have received is your notice 
of the action taken on your appeal by the Board.  Appellate 
rights do not attach to those issues addressed in the remand 
portion of the Boards decision, because a remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (1997).
- 2 -
